Case: 2:18-cv-00179-WOB-CJS Doc #: 34 Filed: 08/07/19 Page: 1 of 5 - Page ID#: 143



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY

                                    FILED ELECTRONICALLY


 SARNAA ARCHIE and JAMEEL       )
 BEMBRY,                        )
                                )
            PLAINTIFFS,         )
                                )
 v.                             ) CIVIL ACTION NO. 2:18-CV-00179-WOB-CJS
                                )
 BUDGET RENT A CAR SYSTEM, INC. )
 And AVIS BUDGET CAR RENTAL,    )
 LLC,                           )
                                )
            DEFENDANTS          )

         RESPONSE IN OPPOSITION TO MOTION TO WITHDRAW AS COUNSEL
                        (ORAL ARGUMENT REQUESTED)

          This matter has been pending for almost a year. At the time the Complaint was filed on

 September 20, 2018, the Plaintiffs were represented by Kevin Monsour, an attorney with Bruce Law

 Group, LLC.1 At a hearing in Chambers on March 25, 2019, the Court overruled Budget’s Motion to

 Dismiss and directed the parties to begin discovery, with a discovery deadline of July 31, 2019.2 To

 date, the Plaintiffs have not made their Initial Disclosures as required by Fed. R. Civ. P. 26(a)(1). At

 this same conference, this Court inquired about settlement negotiations to date. When Plaintiffs’

 counsel reveled to the Court what his original settlement demand was, this Court directed Plaintiffs’

 counsel to present a reasonable settlement demand for Defendants’ consideration immediately.

 Despite the order from this Court, Plaintiffs’ counsel has provided no settlement demand of any

 kind in the ensuing four months.




 1   DN #1.
 2   DN #22.
Case: 2:18-cv-00179-WOB-CJS Doc #: 34 Filed: 08/07/19 Page: 2 of 5 - Page ID#: 144



          On July 17, 2019, Johnny Bruce, another attorney with Bruce Law Group, LLC, filed his

 entry of appearance as counsel for the Plaintiffs in this matter.3 Contemporaneously with Mr.

 Bruce’s entry of appearance, he sought to extend the deadlines for discovery in this matter.4 On July

 22, 2019, the Court granted this Motion and extended the deadline for discovery to October 29,

 2019.5

          Plaintiffs’ responses to Budget’s First Set of Interrogatories and Requests for Production

 were due to be served August 5, 2019.6 Instead of receiving discovery responses on that date, the

 undersigned received a mailed copy of Plaintiffs’ counsel’s Motion to Withdraw as Counsel7 –

 exactly two weeks after the Court granted the Plaintiffs’ request to extend the discovery deadline in

 this matter. The undersigned spoke with Mr. Bruce that same date and Mr. Bruce informed him that

 the Plaintiffs have not yet responded to discovery. Currently, discovery is scheduled to be completed

 October 29, 2019.

          Given this set of facts, it would be fundamentally unfair to allow Plaintiffs’ counsel to

 withdraw at this time. Despite the fact this case has been pending for close to a year, Budget still has

 no idea what evidence the Plaintiffs have to support their claims. The Plaintiffs have not provided

 their Initial Disclosures. The Plaintiffs have not responded to any discovery that is now overdue.

 The Plaintiffs have not provided a reduced settlement demand as directed by the Court during the

 March 25, 2019 hearing. Permitting Plaintiffs’ counsel to withdraw at this juncture – so shortly after

 requesting an extension of time to complete discovery and with under 90 days remaining to

 complete discovery – without having conducted any discovery prejudices Budget’s ability to mount a

 defense in this matter. Should Plaintiffs’ counsel be permitted to withdraw, Budget will either have


 3 DN #27.
 4 DN #29.
 5 DN #30.
 6 These discovery requests were served on July 1, 2019.
 7 DN #33.


                                                           2
Case: 2:18-cv-00179-WOB-CJS Doc #: 34 Filed: 08/07/19 Page: 3 of 5 - Page ID#: 145



 to wait for a new attorney to enter their appearance on behalf of the Plaintiffs and get up to speed

 before responding to discovery or deal with two pro se litigants who simply may not understand the

 burdens associated with responding to discovery, thereby necessitating additional time to obtain

 relevant documents and materials to complete discovery. Either situation places Budget in a no-win

 position.

         Instead, the Court should require that the Plaintiffs respond to discovery, provide a reduced

 demand, and secure new counsel prior to permitting Bruce Law Group, LLC to withdraw as

 counsel. This avoids prejudice to Budget and avoids any further unnecessary delay in this matter.

 This result also does not prejudice Plaintiffs or Bruce Law Group, LLC in any fashion as they

 should have already prepared their Initial Disclosures and should have been diligently working to

 respond to Budget’s discovery requests following their service as required by Fed. R. Civ. P. 33 and

 34. Requiring the Plaintiffs to comply with the Court’s directive to submit a reduced settlement

 demand will further not prejudice any party or attorney and may actually help facilitate resolution of

 this matter.

         Finally, LR 83.6 requires that an attorney moving to withdraw as counsel must make a

 showing of good cause to withdraw as counsel where the client has not consented in writing to the

 withdrawal. Bruce Law Group has not made any effort to make this required showing nor has it

 provided its clients’ written consent. This failure alone is reason to deny the Motion to Withdraw as

 Counsel.




                                                   3
Case: 2:18-cv-00179-WOB-CJS Doc #: 34 Filed: 08/07/19 Page: 4 of 5 - Page ID#: 146



                                     Respectfully submitted,

                                     /s/ Matthew Barszcz
                                     MATTHEW BARSZCZ
                                     Dinsmore & Shohl LLP
                                     101 South Fifth Street
                                     Suite 2500
                                     Louisville, KY 40202
                                     Main: (502) 540-2300
                                     Fax: (502) 585-2207
                                     Matthew.barszcz@dinsmore.com

                                     and

                                     /s/ Jason E. Hazlewood
                                     JASON E. HAZLEWOOD (pro hac vice)
                                     Reed Smith LLP
                                     Reed Smith Centre
                                     225 Fifth Avenue
                                     Suite 1200
                                     Pittsburgh, PA 15222
                                     Main: (412) 288-3131
                                     Fax: (412) 288-3063
                                     JHazlewood@reedsmith.com

                                     Counsel for Defendants Budget Rent a Car
                                     System, Inc. and Avis Budget Car Rental,
                                     LLC




                                        4
Case: 2:18-cv-00179-WOB-CJS Doc #: 34 Filed: 08/07/19 Page: 5 of 5 - Page ID#: 147



                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 7th day of August, 2019, I served the foregoing by mail to the
 following:

         Johnny B. Bruce, Esq.
         Kevin M. Monsour, Esq.
         Bruce Law Group, LLC
         1041 Goss Avenue, Suite 2
         Louisville, Kentucky 40217
         E-Mail: Kevin.Monsour@gmail.com
         E-Mail: Johnny@injurylaw-ky.com
         Counsel for Plaintiffs

         I also certify that, on August 7, 2019, I electronically filed the foregoing with the Clerk of the
 Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel of
 record.



                                                 /s/ Matthew Barszcz
                                                 Counsel for Defendants Budget Rent a Car System, Inc. and
                                                 Avis Budget Car Rental, LLC




                                                     5
